DETAILED ACTION

Brief Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.

This is a non-final Office action addressing reissue U.S. Application 15/340,223 (hereafter “the ‘223 Application”).

Based upon review of the reissue ‘223 Application, the application was filed on November 1, 2016, with the Reissue Declaration being filed November 16, 2016.  The ‘223 Application is a reissue of U.S. Patent No. 8,879,095 (hereafter “the ‘095 Patent”), being issued on November 4, 2014, with original claims 1-6.  The ‘095 Patent was filed as U.S. Application 13/299,947 (hereafter “the original ‘947 Application”), being filed on November 18, 2011, whereby the original ‘947 Application claims priority to Japanese Patent Application 2011-125368, filed June 3, 2011.

As noted above, the ‘095 Patent issued with original claims 1-6.  During prosecution of this reissue application, claims 7-12 were previously added, and then claims 7-9 were subsequently canceled. A final Office action was mailed August 13, 2021, which indicated that 

The present application is being examined under the pre-AIA  first to invent provisions. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,879,095 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).



Reissue Declaration and 35 U.S.C. 251
The substitute reissue Declaration filed December 1, 2021 has been received and is sufficient to overcome the previous indicated defective declaration issue, and thus the previously cited rejection of claims 1-6 and 10-12 under 35 U.S.C. 251 is herein withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the ranked storage priority” in line 13, but with the instant amendment, the claim now requires a “first ranked storage priority” and a “second storage priority” in lines 6 and 8, respectively.  With this, the current language of line 13 the claim is not clear, and indefinite as to which “ranked storage priority” the transmitting step is specifically referring to.  Here, since the transmitting is for first image data “to the first image forming apparatus”, the examiner suggests amending lines 12 and 13 of claim 10 to recite “based on the first ranked storage priority”.

Additionally, dependent claim 11 recites several instances of the limitation of “the ranked storage priority” in lines 3, 5, 9, and 10, but as noted above, claim 10, for which claim 11 depends on, now recites a “first ranked storage priority” and a “second storage priority” in lines 6 and 8, respectively, of claim 10.  With this, the current language of lines 3, 5, 9, and 10 of dependent claim 11 is not clear, and indefinite as to which “ranked storage priority” each of the subsequent steps are specifically referring to.  Here, since the limitations in lines 3 and 9 refer to “the first image forming apparatus”, the examiner suggests amending lines 3 and 9 of claim 11 to recite “the first ranked storage priority”.  Likewise, since the limitations in lines 5 and 10 refer to “the second image forming apparatus”, the examiner suggests amending lines 5 and 10 of claim 11 to recite “the second ranked storage priority”.  

Finally, similar to claim 10, claim 12 recites the limitation “the ranked storage priority” in lines 8 and 9, but with the instant amendment, the claim now recites a “first ranked storage priority” and a “second storage priority” in lines 2 and 4, respectively.  With this, the current language of line 8 and 9 of the claim is not clear, and indefinite as to which “ranked storage first ranked storage priority”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,864,991, issued to Takahashi, Horoyuki (hereafter “Takahashi”) in view of U.S. Patent Application Publication 2010/0141983, with the inventor of Sorrentino et al. (hereafter “Sorrentino”), being last cited in the previous Office action dated February 23, 2021.


claim 10, Takahashi discloses an image forming system [see Fig. 1; also see Abstract], comprising:
a plurality of image forming apparatuses [see Fig. 1, multi-functional peripherals MFPs 104a, 104b, and 104c; also see col. 3, lines 26-35] including:
a first image forming apparatus [one of the MFPs 104a-104c, seen in Fig. 1]; and 
a second image forming apparatus [another one of the MFPs 104-104c, seen in Fig. 1]; and 
a client apparatus [client computer 103, seen in Fig. 1; also see col. 3, lines 16-25] comprising a first processor [see col. 3, lines 36-42; also see col. 8, lines 46-67] programed to:
accept a first designation by a user of a first ranked storage priority for a first one of a plurality of image forming apparatuses in the image forming system [here, a designated “first ranked storage priority” is seen to be one of the MFPs with a personal box function, that is selected to be rearranged in a ranking that is ranked “more favorite” to the user, as seen in Figs. 18-20; also  see col. 6, lines 49-67, wherein “Further, when a job number and a password are defined and are stored together in the memory 703, a function, a personal box function, can also be supported that provides for temporary storage of data and for the printing of data …prepared by a specific user.”; also see col. 10, lines 14-58, wherein “The sorting function is a function whereby, for display on the list, the MFPs 104 that are connected to the network are sorted in accordance with the various following parameters, 1211 to 1216, that were prepared for the sorting function. The ‘More Favorite’ parameter 1211 is used to arrange the MFPs 104 in a described device order. The ‘Nearer’ parameter 1212 is used to arrange the MFPs 104 in order beginning with the device that is located nearest the client. …And the ‘Personal Box’ parameter 1222 is used to display only the devices that include the above described personal box function.”; 
accept a second designation by the user of a second ranked storage priority for a second one of the plurality of image forming apparatuses [here, a designated “second ranked storage priority” is seen to be one of the MFPs with a personal box function, that is selected to be rearranged in a ranking that is ranked “nearer” to the user, as opposed to the selected ranking of being “more favorite”, as seen in Figs. 24-26; see col. 10, lines 14-58; see col. 12, lines 10-62, wherein “ In the window in FIG. 19, device names 1902 are displayed in order as desired by the client, accompanied with their corresponding statuses 1903. …Then, when the "Nearer" sorting order is selected, the window is shifted to the one in FIG. 24. In this window, the devices are ranked and displayed in order beginning with the one located nearest the client 103 (or the server 102).”; additionally, as seen in Fig. 32, steps S3204, S3205, and S3206, and read in col. 13, lines 35-61, the user can sort the indicated MFPs in either ascending order or descending order, therein providing the functionality of first and second designations for respective first and second apparatuses],
the first ranked storage priority indicating the user’s preference to use the first one of the image forming apparatuses over the second one of the image forming apparatuses [again, the 
	transmit first image data to the first image forming apparatus based on the ranked storage priority [see col. 11, lines 47-60, wherein “In FIG. 15, the individual MFPs 104 can be easily located, and by viewing this screen, a client 103 can decide which MFP 104 to transmit data to.”];
wherein the second image forming apparatus includes:
a memory [memory 703, seen in Fig. 7; also see col. 6, lines 49-67, wherein “The image data compressed by the compressor 702 are individually managed for each job, and are stored in the memory 703 with additional data, such as file name, a creator name, a creation date and a file size.”];
a display [display unit 210, seen in Fig. 2; also see col. 8, lines 29-44, wherein “The display unit 210 provides for a user a preview function for the advance confirmation of an output image, and a proof function for determining whether an image to be output corresponds to the one desired.”]; and 
a second processor [image processing unit 202, seen in Fig. 2; also see CPU 603 in Fig. 6; also see col. 4, lines 49-63; also see col. 6, lines 1-21] programmed to:
accept login information of the user [see col. 6, lines 54-67, wherein “To select and retrieve one of the stored jobs for printing, a user must enter a password, and only after the password has been verified are the data read from the HDD and decompressed to obtain rasterized image data for transmission to the printer 208.”].

However, Takahashi fails to expressly disclose if the functions requiring the second one of the image forming apparatuses to include:
“display on the display an attribute of the first image data associated with the login information of the user that is remotely stored in the first one of the image forming apparatuses, 
the attribute of the first image data being displayed in the same manner as if it were locally stored  in the memory; and
accept a print command for printing the first image data on the second one of the image forming apparatuses instead of the first one of the image forming apparatuses.”

But the reference of Sorrentino discloses an image forming system [see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024], comprising:
a plurality of image forming apparatuses [see Figs. 1A, 1B, and 2, MFD A 120 and MFD B 115] including:
a first image forming apparatus [MFD-A apparatus 120, see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024]; and
a second image forming apparatus [MFD-B apparatus 115, see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024]; and 
a client apparatus [user PC 105, see Figs. 1A and 1B; also see Abstract; also see paragraphs 0026-0028] comprising a first processor programmed to:
transmit first image data to the first image forming apparatus [see paragraphs 0031-0036, whereby paragraph 0031 states “A user 125 operating at 
wherein the second image forming apparatus includes:
a memory [“main memory 212” and “secondary memory 204”, seen in Fig. 2];
a display [“user interface 202”, seen in Fig. 2 and paragraph 0043, wherein “Further, user interface 202 can be configured to display the status of the print jobs on print management system 100.  User interface 202 can be configured to allow a user to navigate through the various commands and windows via a touch screen (not shown in figures).”; also see “user print interface 300”, seen in Fig. 3; also see paragraphs 0045-0047]; and 
a second processor [“processor 210”, seen in Fig. 3; also see paragraph 0038] programmed to:
accept login information of the user [steps 141-144 in Fig. 1A; also see paragraphs 0031-0032];
display on the display an attribute of the first image data associated with the login information of the user that is remotely stored in the first one of the image forming 
the attribute of the first image data being displayed in the same manner as if it were locally stored  in the memory [see Fig. 3, whereby the locally stored print jobs and the remotely stored print jobs are displayed in the same manner, as seen in Fig. 3, which illustrates both types of print jobs are displayed on the same display of the user print interface 300; also see paragraph 0047, wherein “User print interface 300 includes a local print window 310 and a networked print window 315.”; also see paragraphs 0048-0054, which describe that the local print window 310 and a networked print window 315 display attributes of the image data in the same manner, such as described in paragraphs 0049 and 0053, respectively, which state “For example, local detail list 325 can configure local print window 310 to list the document name, file type, size, time submitted, and/or any other common file attributes of the local print documents” and “For example, networked detail list 330 can configure networked print window 315 to list the document name, file type, size, time submitted, and/or any other common file attributes of the networked documents to be printed”]; and
accept a print command for printing the first image data on the second one of the image forming apparatuses instead of the first one of the image forming apparatuses [Print Here button 346, as seen in Fig. 3; also see paragraphs 0047-0050, whereby paragraph 0047 states “For example, as shown in FIG. 3, title bar 305 can display that the selected function is ‘PRINT’ and that the current user is ‘JDoe’.”; also see paragraphs 0053-0055, wherein “The user can select one or more of the documents listed in 

With this, Takahashi and Sorrentino are combinable because they are both from the same field of endeavor, both being network print management systems. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system described in Takahashi further have the functions of the second image forming apparatus that require “accepting login information of the user; displaying on the display an attribute of the first image data associated with the login information of the user that is remotely stored in the first image forming apparatus, the attribute of the first image data being displayed in the same manner as if it were locally stored in the memory; and accept a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus”, as taught in Sorrentino. The suggestion/motivation for doing so would have been that the system of Takahashi would become more user friendly with the features described in Sorrentino, as the user would be able to access the stored print job at the first image forming device from a second image forming device when the available MFDs are overloaded, as recognized in paragraph 0004.  Here, the system of Takahashi would easily be implemented with this well-known functionality, as exemplified by Sorrentino, and would yield predictable results. Therefore, it would have been obvious to combine the teachings of Sorrentino with the image forming system and method of Takahashi to obtain the invention specified in independent claim 10.  



claim 12, Takahashi discloses a method for printing image data [see Abstract; also see col. 1, lines 48-56; also see col. 3, line 16-col. 4, line 32; also see Figs. 1-2, and 31-38], comprising:
accepting a first designation by a user of a first ranked storage priority for a first one of a plurality of image forming apparatuses in an image forming system [here, a designated “first ranked storage priority” is seen to be one of the MFPs with a personal box function, that is selected to be rearranged in a ranking that is ranked “more favorite” to the user, as seen in Figs. 18-20; also  see col. 6, lines 49-67, wherein “Further, when a job number and a password are defined and are stored together in the memory 703, a function, a personal box function, can also be supported that provides for temporary storage of data and for the printing of data …prepared by a specific user.”; also see col. 10, lines 14-58, wherein “The sorting function is a function whereby, for display on the list, the MFPs 104 that are connected to the network are sorted in accordance with the various following parameters, 1211 to 1216, that were prepared for the sorting function. The ‘More Favorite’ parameter 1211 is used to arrange the MFPs 104 in a described device order. The ‘Nearer’ parameter 1212 is used to arrange the MFPs 104 in order beginning with the device that is located nearest the client. …And the ‘Personal Box’ parameter 1222 is used to display only the devices that include the above described personal box function.”; also see col. 12, lines 10-62, wherein “ In the window in FIG. 19, device names 1902 are displayed in order as desired by the client, accompanied with their corresponding statuses 1903. …Then, when the ‘Nearer’ sorting order is selected, the window is shifted to the one in FIG. 24. In this window, the devices are ranked and displayed in order beginning with the one located nearest the client 103 (or the server 102).”; additionally, as seen in Fig. 32, steps S3204, S3205, and S3206, and read in col. 13, lines 35-61, the user can sort the indicated MFPs in either 
accepting a second designation by the user of a second ranked storage priority for a second one of the plurality of image forming apparatuses [here, a designated “second ranked storage priority” is seen to be one of the MFPs with a personal box function, that is selected to be rearranged in a ranking that is ranked “nearer” to the user, as opposed to the selected ranking of being “more favorite”, as seen in Figs. 24-26; see col. 10, lines 14-58; see col. 12, lines 10-62, wherein “ In the window in FIG. 19, device names 1902 are displayed in order as desired by the client, accompanied with their corresponding statuses 1903. …Then, when the "Nearer" sorting order is selected, the window is shifted to the one in FIG. 24. In this window, the devices are ranked and displayed in order beginning with the one located nearest the client 103 (or the server 102).”; additionally, as seen in Fig. 32, steps S3204, S3205, and S3206, and read in col. 13, lines 35-61, the user can sort the indicated MFPs in either ascending order or descending order, therein providing the functionality of first and second designations for respective first and second apparatuses],
the first ranked storage priority indicating the user’s preference to use the first one of the image forming apparatuses over the second one of the image forming apparatuses [again, the “first ranked storage priority” is seen to be one of the MFPs with a personal box function that is selected to be rearranged in a ranking that is “more favorite” to the user, as seen in Figs. 18-20, therein indicating “the user’s preference to use the first one of the image forming apparatuses”; see col. 10, lines 14-64; also see col. 12, lines 10-62]; 
	transmitting first image data to the first image forming apparatus based on the ranked storage priority [see col. 11, lines 47-60, wherein “In FIG. 15, the individual MFPs 104 can be 
storing the first image data in the first image forming apparatus [see col. 6, lines 54-67, wherein “The image data compressed by the compressor 702 are individually managed for each job, and are stored in the memory 703 with additional data, such as a file name, a creator name, a creation date and a file size. Further, when a job number and a password are defined and are stored together in the memory 703, a function, a personal box function, can also be supported that provides for the temporary storage of data and for the printing of data (by reading the data from the HDD) prepared by a specific user. To select and retrieve one of the stored jobs for printing, a user must enter a password, and only after the password has been verified are the data read from the HDD and decompressed to obtain rasterized image data for transmission to the printer 208.”];
accepting login information of the user at the image device [see col. 6, lines 54-67, wherein “To select and retrieve one of the stored jobs for printing, a user must enter a password, and only after the password has been verified are the data read from the HDD and decompressed to obtain rasterized image data for transmission to the printer 208.”].

However, the reference of Takahashi fails to expressly disclose the functions that require:
“accepting login information of the user at the second image device”, and subsequently:
“displaying on the display of the second image device an attribute of the first image data associated with the login information of the user, 
the attribute of the first image data being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus; and 


But the reference of Sorrentino discloses a method for printing image data [see Figs. 1A, 1B, and 4-6; also see Abstract; also see paragraphs 0017-0024], comprising:
	 transmitting first image data to the first image forming apparatus [interpreted as the MFD A, 120, seen in Figs. 1A and 1B] based on a storage priority [see paragraphs 0031-0036, whereby paragraph 0035 states “In step 180, user 125 at user PC 105 can submit a normal print job (Job1) to MFD A 120 that is not specified to be part of the DPQM of the present invention. In the present embodiment, user 125 does not enter a PIN when submitting Job1 for printing….In step 182, MFDA 120 stores Job1.”; also see paragraph 0051, wherein “To successfully send a local print job to application server 110, the user will be required to enter a PIN, since these are jobs that were not originally submitted with a PIN at the print driver.”];
storing the first image data in the first image forming apparatus [see Fig. 1B, step 182, whereby a print job job1 is shown being stored in the MFD A 120; also see paragraphs 0031-0036, whereby paragraph 0035 states “In step 180, user 125 at user PC 105 can submit a normal print job (Job1) to MFD A 120 that is not specified to be part of the DPQM of the present invention. In the present embodiment, user 125 does not enter a PIN when submitting Job1 for printing….In step 182, MFDA 120 stores Job1.”; also see paragraph 0051];
accepting login information of the user at the second image device [MFD-B apparatus 115, see Figs. 1A, 1B, and 2; also see Abstract; also see paragraphs 0017-0024; also see steps 141-144 in Fig. 1A; also see paragraphs 0031-0032];

the attribute of the first image data being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus [see Fig. 3, whereby the locally stored print jobs and the remotely stored print jobs are displayed in the same manner, as seen in Fig. 3, which illustrates both types of print jobs are displayed on the same display of the user print interface 300; also see paragraph 0047, wherein “User print interface 300 includes a local print window 310 and a networked print window 315.”; also see paragraphs 0048-0054, which describe that the local print window 310 and a networked print window 315 display attributes of the image data in the same manner, such as described in paragraphs 0049 and 0053, respectively, which state “For example, local detail list 325 can configure local print window 310 to list the document name, file type, size, time submitted, and/or any other common file attributes of the local print documents” and “For example, networked detail list 330 can configure networked print window 315 to list the document name, file type, size, time submitted, and/or any other common file attributes of the networked documents to be printed”]; and 
a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus [Print Here button 346, as seen in Fig. 3; also see paragraphs 0047-0050, whereby paragraph 0047 states “For example, as shown in FIG. 3, title bar 305 can display that the selected function is ‘PRINT’ and that the current user is ‘JDoe’.”; also see paragraphs 0053-0055, wherein “The user can select one or more of the documents 

With this, Takahashi and Sorrentino are combinable because they are both from the same field of endeavor, both being network print management systems. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method described in Takahashi further have the functions that require “accepting login information of the user at the second image device; displaying on the display of the second image device an attribute of the first image data associated with the login information of the user, the attribute of the first image data being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus; and a print command for printing the first image data on the second image forming apparatus instead of the first image forming apparatus”, as taught in Sorrentino. The suggestion/motivation for doing so would have been that the method of Takahashi would become more user friendly with the features described in Sorrentino, as the user would be able to access the stored print job at the first image forming device from a second image forming device when the available MFDs are overloaded, as recognized in paragraph 0004.  Here, the system of Takahashi would easily be implemented with this well-known functionality, as exemplified by Sorrentino, and would yield predictable results. Therefore, it would have been obvious to combine the teachings of Sorrentino with the image forming system and method of Takahashi to obtain the invention specified in independent claim 12.  



Response to Arguments
Applicant’s arguments filed December 1, 2021, with the instant amendment, with respect to the previously cited rejection of claims 10 and 12 as being anticipated by Purpura (U.S. Patent Application Publication 2009/0021768), have been fully considered and are persuasive.  Therefore, the previously cited rejection of claims 10 and 12 as being anticipated by the reference of Purpura has been withdrawn.  However, upon further consideration, a new reference was found, and a new ground(s) of rejection is made in view of Takahashi (U.S. Patent 6,864,991).



Allowable Subject Matter
Claims 1-6 are allowed.

Additionally, claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon correcting the issues noted above in the rejection under 35 U.S.C. 112.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1, 5, and 6, in the Examiner’s opinion, it would not have been obvious to have the image forming systems, as claimed, include the combined structure of the management apparatus, the transmitter, a plurality of image forming apparatuses, such that  wherein the plurality of storage locations have different priority levels which are set in the transmitter, and when the retrieval unit cannot retrieve the image data from the one of the storage locations having a highest one of the priority levels, the retrieval unit retrieves the image data from one of the storage locations having a second highest one of the priority levels.”, as recited in independent claim 1, and similarly recited within independent claims 5 and 6.  The prior art of record is not seen to expressly disclose the combination of these claimed features.  

Regarding claim 11, in the Examiner’s opinion, it would not have been obvious to have the image forming system, as claimed in independent claim 10, further include the functionality of the client apparatus programmed to store the designation of the ranked storage priority for the first image forming apparatus in first spooler information for the image forming apparatus; store the designation of the ranked storage priority for the second image forming apparatus in second .



Information Disclosure Statement
The reference noted in the Information Disclosure Statement filed September 8, 2021 has been considered (see attached initialed and signed PTO form PTO/SB/08a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892):
St. Jacques, Jr. et al. (U.S. Patent Application Publication 2012/0243029) discloses a method and system that enables a mobile device to communicate with at least 
Ida et al. (U.S. Patent 8,625,138) discloses a server system that stores received print data, and sends a list of the print data to a user of an image forming apparatus to the apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph R. Pokrzywa whose telephone number is (571)272-7410.  The examiner can normally be reached on Monday-Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Conferees:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992